          Entered on Docket July 23, 2021
                                                        Below is the Order of the Court.



 1
                                                         ___________________
 2
                                                         Christopher M. Alston
 3                                                       U.S. Bankruptcy Judge
                                                         (Dated as of Entered on Docket date above)
 4

 5

 6
        _______________________________________________________________
 7

 8

 9
      Christopher M. Alston
10    Bankruptcy Judge
11
      United States Courthouse
      700 Stewart Street, Suite 6301
12    Seattle, WA 98101
      206-370-5330
13

14                  IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
15

16
      In re
17                                               Case No. 18-14820
      SAMIA EL-MOSLIMANY,
18
                                                 Adv. No. 19-01116
19
                           Debtor(s).
20
     RONALD G. BROWN, solely in his              ORDER COMPELLING AZIZA AND JOHN DOE
21   capacity as Chapter 7 Trustee of the        YOUSEF TO ANSWER PLAINTIFF’S FIRST
     bankruptcy estate of Samia                  SET OF INTERROGATORIES AND REQUESTS
22
     El-Moslimany,                               FOR PRODUCTION OF DOCUMENTS
23                         Plaintiff,
      v.
24
     AZIZA YOUSEF and JOHN DOE
25
     YOUSEF,
26                    Defendants.
     and
27   SAMIA EL-MOSLIMANY,
28
                      Intervenor.



     Order - 1


      Case 19-01116-CMA         Doc 89      Filed 07/23/21   Ent. 07/23/21 16:18:30          Pg. 1 of 2
                                                            Below is the Order of the Court.



 1
             This matter came before the Court upon the Plaintiff’s Motion to Compel Defendants
 2
     Aziza and John Doe Al-Yousef to Answer Discovery (the “Motion”) (ECF No. 75). Defendants
 3   Aziza and John Doe Al-Yousef (“Defendants”) did not file a response to the Motion. Intervenor
 4   Samia El-Moslimany (“Intervenor”) filed a response to the Motion, necessitating a reply from
 5   the Plaintiff and a hearing. The Court held a hearing on July 22, 2021, at which it made findings

 6   of fact and conclusions of law incorporated by this reference pursuant to Fed. R. Civ. P. 52 made

 7
     applicable by Fed. R. Bankr. P. 7052, including without limitation that the Plaintiff incurred
     reasonable costs and attorneys’ fees in the amount of $1,125 to prepare, file and serve the
 8
     Motion, and incurred additional expenses to prepare and file a reply to the Intervenor’s response
 9
     and to prepare for and argue at the hearing; the Plaintiff filed the Motion after attempting in good
10
     faith to obtain the discovery without court action; that neither the Defendants’ failure to respond
11
     to the discovery requests nor the Intervenor’s response to the Motion was substantially justified;
12
     there are no other circumstances that make an award of expenses against the parties unjust; and
13   the parties who are being required to pay the Trustee’s expenses were afforded an opportunity to
14   be heard. Now, therefore, it is hereby ORDERED as follows:
15
            1. Plaintiff's Motion is GRANTED;
16
            2. Defendants shall deliver written answers to the Plaintiff’s First Set of Interrogatories
17
                 and responses to Plaintiff’s Requests for Production of Document within seven (7)
18
                 days after service of this Order on the Defendants;
19          3. The Defendants shall pay the Plaintiff’s reasonable expenses incurred to prepare, file,
20               and serve the Motion in the amount of $1,125.00 (payable to Trustee Ronald G.
21               Brown) within fourteen (14) days after service of this Order on the Defendants; and

22          4. The Intervenor and her counsel, jointly and severally, shall pay the Plaintiff’s

23
                 reasonable expenses associated with replying to the Intervenor's response, preparing
                 for the hearing, and attending the hearing. The Plaintiff shall file a declaration
24
                 identifying the expenses within seven (7) days of the entry of this Order. The
25
                 Intervenor may file a response within seven (7) days after the Plaintiff files the
26
                 declaration.
27

28
                                            ///END OF ORDER///


     Order - 2


      Case 19-01116-CMA           Doc 89     Filed 07/23/21      Ent. 07/23/21 16:18:30       Pg. 2 of 2
